Citation Nr: 0704095	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  99-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to nicotine 
addiction and asbestos exposure.


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from August 1955 to August 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board previously considered this appeal and remanded the 
case for additional development in October 2003.  


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
COPD, claimed as due to tobacco use during service and/or 
nicotine dependence developed during service, prior to June 
9, 1998.

2.  The competent medical evidence shows that the veteran 
developed nicotine dependence prior to his service in the 
military.

3. COPD was first diagnosed many years after service, and 
there is no evidence that that COPD is related to inservice 
asbestos exposure or to any other incident of service. 


CONCLUSION OF LAW

COPD, claimed as due to nicotine dependence or tobacco use, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1103, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.359 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

Because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case.  
A December 1997 letter advised the veteran of the 
requirements of a service connection claim related to a 
disease caused by inservice tobacco use and requested that 
the veteran complete a questionnaire regarding his history of 
tobacco use.  An August 2003 letter informed the veteran of 
the enactment of the VCAA and the provisions thereof.  The 
August 2003 letter also advised the veteran of the 
evidentiary requirements of a service connection claim and 
explained VA's duty to assist him in obtaining evidence.  The 
letter specified what evidence VA was responsible for 
obtaining and how VA would assist the veteran in obtaining 
relevant evidence.  The veteran was advised to submit any 
relevant evidence in his possession.   
 
While the notice provided to the appellant was not given 
prior to the initial adjudication of the claim, the notice 
was provided prior to the transfer and certification of this 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b). After the notice was provided, the case 
was readjudicated in SSOCs provided to the appellant. The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of the claim and to respond 
to VA notices. The Board therefore concludes that the 
notification provisions of the VCAA have been satisfied.

B.	Duty to Assist

The RO has made reasonable efforts to assist the veteran in 
the development of this claim.  Relevant service, VA and 
private medical records have been obtained and associated 
with the claims file.   A VA examination report, VA opinion 
and VHA opinion have been obtained.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Accordingly, the Board finds that the duty to assist has been 
fulfilled.

II.  Analysis of Claim

The veteran seeks service connection for chronic obstructive 
pulmonary disease (COPD).   The veteran presents two possible 
theories regarding how COPD may be related to his service.  
First, the veteran asserts that he became nicotine dependent 
during service and developed COPD secondary to nicotine 
dependence.  The veteran also argues that COPD may have 
resulted from exposure to asbestos aboard Navy ships.  

In general, to establish service connection for a claimed 
disability, the facts as shown by the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d) (2006).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Except as provided in § 3.300(c), disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For claims filed after June 9, 1998, Congress has prohibited 
the grant of service connection for disability on the basis 
that such disability resulted from disease attributable to 
the use of tobacco products during the veteran's active 
service.  38 U.S.C.A. § 1103(b).  Section 1103, along with 38 
C.F.R. § 3.300, bars an award of service connection for a 
disability arising long after service based upon a finding 
that such disability was caused by tobacco use during 
service.  Section 1103 applies only to claims filed after 
June 9, 1998 and does not affect veterans and survivors 
currently receiving benefits and veterans and survivors who 
filed claims on or before June 9, 1998.  In this case, as the 
veteran's claim was filed prior to June 9, 1998, the Board 
may consider whether COPD was incurred as a result of the use 
of tobacco products during service.  

The VA General Counsel has found that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

The Office of General Counsel also indicated that the first 
tier of the analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue. This means that competent 
medical evidence, and not just the opinion of a lay person, 
is required to address this question.  See e.g., Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  In 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988). The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1"). Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4-
00.  The Court has held that applicable criteria provide no 
presumption of service connection for asbestos exposure 
claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) 
(holding that M21-1 does not create a presumption of exposure 
to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether 
military records demonstrate evidence of exposure to asbestos 
in service and whether there is pre- or post-service evidence 
of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

As previously noted, the veteran had active service from 
August 1955 to August 1957.   Personnel records show that the 
veteran served as a machinist aboard the USS Leyte.  A review 
of the service medical records is negative for any findings 
or diagnoses of pulmonary conditions, apart from a mild upper 
respiratory infection.    A report of medical history taken 
during the August 1955 enlistment examination shows that the 
veteran reported a history of shortness of breath.  The 
veteran was diagnosed with a mild upper respiratory infection 
in January 1956.  This condition was noted as resolved, and 
the veteran returned to duty.  An x-ray performed during the 
August 1957 separation examination was normal. 

The post-service evidence includes a tobacco use history 
questionnaire submitted in 1997, private medical records and 
VA outpatient medical records, a 1997 VA examination, 2004 VA 
medical opinion, a VHA medical opinion and several lay 
statements.  

The veteran submitted a VA tobacco product history 
questionnaire in December 1997.  In response to a question 
asking for a list of tobacco products used before entering 
service, the veteran answered, "cigarettes."  He indicated 
that he began using cigarettes experimentally at the age of 
eight or nine.  In response to a question about the frequency 
of cigarette smoking prior to service, the veteran stated 
that he used cigarettes, "whenever he could steal one."  He 
stated that he began smoking on a daily basis in February 
1955, that he smoked every day during service and that he 
smoked every day after separation from service until quitting 
permanently in December 1995.

The veteran underwent a VA examination in September 1997.  A 
report of that examination reflects that the veteran reported 
that he began smoking in his mid-teenage years.  He reported 
that he smoked three to five packs of cigarettes daily.  He 
reported that he began to experience shortness of breath in 
the 1980's and reduced his cigarette use to one and a half to 
two packs of cigarettes a day.  The examiner diagnosed a past 
history of heavy tobacco use, discontinued in December 1995, 
and probable COPD with moderate to moderately severe 
bronchial spasm symptoms.  The examiner noted that x-rays 
performed in 1993 and in 1996 did not show pleural thickening 
or calcifications.  The examiner concluded  that the 
veteran's COPD was predominantly due to heavy tobacco abuse 
and was not related to asbestos exposure. 

Currently on file are VA outpatient treatment records dated 
from 1994 to 2004.  These records reflect that the veteran 
has been seen for ongoing complaints related to COPD and has 
sought emergency treatment for complaints related to 
shortness of breath. These VA outpatient records do not 
provide any evidence of an etiological relationship to 
service.  A VA treatment note dated in 1996 reflects that the 
veteran reported a 50-year history of smoking.  

A letter from a private physician dated in January 1999 
indicates that the veteran was seen for treatment of an acute 
exacerbation of COPD and for tussive syncope.

A VA medical opinion was obtained in September 2004.  The VA 
examiner indicated review of the veteran's claims file.  The 
examiner was asked to provide an opinion regarding the degree 
of medical probability that nicotine dependence began during 
service.  The examiner was also requested to provide an 
opinion on two issues:   whether COPD was caused by nicotine 
dependency that began during service and whether COPD was 
caused by asbestos exposure during service.  The examiner 
noted a tobacco history questionnaire and the report of the 
1997 VA examination, which indicated that the veteran began 
smoking at age eight or nine.  The VA examiner noted that the 
veteran reported having smoked approximately four to five 
packs of cigarettes a day until about 1995 and that COPD was 
first diagnosed in the 1980's.  The VA examiner concluded 
that COPD was most likely due to smoking.  The VA examiner 
opined that the veteran had a history of smoking prior to 
service.  Addressing the question of a relationship between 
asbestos exposure and COPD, the VA examiner noted that a 1997 
CT scan showed basilar pleural thickening consistent with, 
but not diagnostic of, asbestosis.  The VA examiner also 
noted that the 1997 CT scan did not show calcified pleural or 
diaphragmatic plaques or growth of subplural reticulation 
consistent with significant asbestosis.  The physician 
concluded that no medical probability could be given 
regarding whether asbestos exposure contributed to COPD.

In November 2006, the Board requested a medical opinion from 
the Veteran's Health Administration (VHA) with regard to the 
veteran's claim of service connection for COPD.  The Board 
requested that a pulmonologist review the veteran's claims 
file and provide an opinion as to whether the veteran had 
COPD related to asbestos exposure during service and whether 
the veteran had an 
asbestos-related lung disease.  In a November 2006 response, 
a board certified pulmonologist employed as the Chief of the 
Pulmonary Section at the VA Medical Center in Minneapolis 
reviewed the evidence and provided the following opinion:

With regard to the appellant's lung 
disease, the relevant facts are as 
follows.  the appellant started smoking 
cigarettes at the age of 8 years and 
continued smoking as much as 4-5 packs 
daily until 1990.  The appellant was on 
active duty from 1955 to 1957 with the 
U.S. Navy and he spent some part of his 
two-year tour on active duty on the USS 
Leyte, including six months in the 
Brooklyn Naval Yard.  Warships of that 
era used considerable amounts of asbestos 
as cladding for steam pipes and other 
purposes and all persons on board for any 
length of time had some exposure.  He 
developed exertional dyspnea at some 
point and during the 1980's a diagnosis 
of chronic obstructive pulmonary disease 
(COPD) was made.  On October 30, 1996, he 
had pulmonary function tests showing a 
forced expiratory volume at one second 
(FEV-1) of 1.72L (45 percent of 
predicted) and a forced vital capacity 
(FVC) of 2.94L (59 percent of predicted).  
The FEV-1/FVC was 59 percent, indicating 
that the functional defect was clearly 
obstructive, and not restrictive, in 
nature.  Lung function tests were 
repeated on 5/22/97 and this again showed 
obstructive physiology by spirometry.  In 
addition, lung volumes were measured and 
those showed a total lung capacity of 100 
percent of predicted and a residual 
volume of 155 percent of predicted.  The 
values are also indicative of 
obstructive, and not restrictive, lung 
disease.  The appellant had a chest CT 
done on 11/1/96 and this was interpreted 
as follows: "Minimal posterior pleural 
reaction consistent with but 
nondiagnostic of minimal asbestosis.  No 
calcified pleural or diagphragmatic 
plaques or gross subpleural reticulation 
or other findings of significant 
asbestosis are seen."

The clinical history, the lung function 
tests, and radiological studies are all 
consistent with COPD as being the 
principal cause of the appellant's 
symptoms.  Asbestosis is not a known risk 
factor for COPD and the lung function and 
radiological features are quite distinct 
from COPD.

It is my opinion that it is highly 
unlikely (less than a 50 percent chance) 
that the asbestos exposure caused the 
appellant's COPD.  In my opinion it is 
highly unlikely that the appellant has 
clinically significant asbestos-related 
lung disease.

In December 2006, the veteran submitted a response to the VHA 
medical opinion.   The veteran also submitted copies of VA 
outpatient medical records, dated in October 1994.  The 
veteran contends that he began experimenting with cigarettes 
around the age of eight but did not really begin smoking 
until he was in service.  He states that he never smoked more 
than one or two packs a day.  The veteran also states that 
his only asbestos exposure occurred during service.  The 
record also includes several other lay statements.  The Board 
acknowledges the veteran's sincere contentions in this 
regard.  However, he is not a medical professional and is 
therefore not qualified to provide an opinion regarding the 
etiology of his disability.  Evidence that requires medical 
knowledge must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Board concludes that the clear weight of the evidence is 
against the veteran's claim for service connection on either 
a direct or a secondary basis.  As noted above, service 
connection for an illness caused by nicotine dependence 
requires the Board to consider (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97.  
Furthermore, competent medical evidence is required to 
address the issue of when the veteran became nicotine 
dependent.  Hyder at 225.  While several medical opinions 
have attributed the veteran's COPD to tobacco use, these 
opinions, including the VA examination reports and the VHA 
opinion, are to the effect that the veteran's dependence on 
nicotine was acquired prior to service.  

The Board also concludes that the clear weight of the 
evidence is against a grant of service connection on a direct 
basis.  COPD was not manifested during service or for many 
years after service.  There is no medical evidence of a 
relationship between COPD and any incident of service, 
including any claimed asbestos exposure.  The VHA opinion 
acknowledged that the veteran had asbestos exposure during 
service but concluded that it was highly unlikely that COPD 
was caused by asbestos exposure.  

In reaching a decision in this case, the Board has considered 
the doctrine of reasonable doubt.  However, as the evidence 
is not in relative equipoise, the application of the benefit 
of the doubt rule is not appropriate.  38 U.S.C.A. § 5107.



ORDER

Service connection for COPD is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


